DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 18-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.
Applicant’s election without traverse of claims 1-17 in the reply filed on 1/3/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, “the electrode” lacks antecedent basis.  
In claim 5, “the conductor” and “the electrode” lack antecedent basis.  Claims 6 and 7 inherit this deficiency due to their dependency.
In claim 6, “the electrodes” lack antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 4, and 12-15 is/are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Dietrich et al. (US 2009/0287035, hereinafter “Dietrich”).
In regards to claim 1, Dietrich discloses a device for treating or preventing a behavioral disorder in a patient, comprising: a housing having a contact surface for contacting an outer skin surface of the patient (1); a power source within the housing (10 and 14); and wherein the power source generates and transmits an electric current through the contact surface to a vagus nerve within the patient non-invasively to generate an electrical impulse at the vagus nerve, wherein the electrical impulse comprises a frequency that modifies the behavioral disorder in the patient (pars. 0020 and 0050).
In regards to claim 4 (as best understood), the power source comprises a signal generator coupled to the [contact surface] (pars. 0045-0050).

In regards to claim 15, the disorder is ADHD (par. 0020).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietrich.  Dietrich discloses the essential features of the claimed invention including providing an electrode within the housing/contact surface (i.e., elements 2 and 3 can be considered an electrode or a in combination with an additional “contact surface” structural element.  However, it is notorious in the art to provide surface stimulation electrodes with an additional “contact surface” element such as an electrolyte gel or dielectric coating to provide the predictable results of effectively coupling the electrode to the body to avoid heat or burns.  Therefore, it would have been obvious to one having ordinary skill in the art before he effective filing date of the claimed invention to provide Dietrich with a contact surface element such as an electrolyte gel or dielectric coating to provide the predictable results of effectively coupling the electrode to the body to avoid heat or burns.
Claims 2, 3, and 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietrich in view of Kopecky (US 3,590,810, hereinafter “Kopecky”).  Dietrich discloses the essential features of the claimed invention (as best understood) except for a device comprising an electrode coupled to a contact surface element, a second conductor coupling the electrode to the contact surface comprising an electrically conductive fluid within the housing between the electrode and the contact surface comprising an electrically conductive gel.  However, Kopecky teaches an electrical stimulation device for non-invasive skin contact stimulation comprising an electrode (6) coupled to a contact surface element (2 and/or 7), and a second conductor coupling the electrode to the contact surface comprising an electrically conductive fluid within the housing between the electrode and the contact surface (16) to provide the predictable results of an improved body electrode which, in situ, does not irritate a patient's skin, has a low and stable contact impedance which is substantially unaffected by motion artifacts, and generates contact potentials which are negligible (col. 1, lines 48-53).  Further, it is notorious in the art to provide electrolyte fluids in the form of viscous gels to provide the predictable results of keeping more of the electrolyte in place because it is less prone to flowing/leaking away.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .
Claims 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietrich in view of Errico et al. (US 2009/0187231, hereinafter “Errico”).  Dietrich discloses the essential features of the claimed invention including providing stimulation in bursts at 1-100 bursts per second (par. 0050), but does not expressly disclose the impulse comprises 2-20 pulses with a silent intra-burst interval between each burst or that each pulse is 50 to 1000 microseconds in duration.  However, Errico teaches providing vagal stimulation with an impulse that comprises 2-20 pulses with a silent intra-burst interval between each burst with pulses of 50- 1000 microseconds in duration (Fig. 2, par. 0066) to provide the predictable results of a signal known to be effective for generating action potentials in the vagus nerve.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich by providing vagal stimulation with an impulse that comprises 2-20 pulses with a silent intra-burst interval between each burst with pulses of 50- 1000 microseconds in duration to provide the predictable results of a signal known to be effective for generating action potentials in the vagus nerve.
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietrich in view of Fischell et al. (US 2007/0142886, hereinafter “Fischell”).  Dietrich discloses the essential features of the claimed invention, including the capability of being handheld, but does not expressly disclose that .
Claims 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietrich in view of Thimineur et al. (US 8,340,771, hereinafter “Thimineur”).  Dietrich discloses the essential features of the claimed invention including a device that appears to be capable of treating the claimed conditions because it effectively stimulates the vagus nerve.  However, Dietrich does not expressly and explicitly disclose that the device modifies a disorder comprising autism or Asperger syndrome.  However, Thimineur teaches providing vagal stimulation to modify autism or Asperger syndrome (col. 2, lines 20-42; col. 4, lines 15-25) to provide the predictable results of effectively treating said conditions.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich by configuring it to treat autism or Asperger’s syndrome to provide the predictable results of effectively treating said condition and relieving the patient of its symptoms.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kopecky is one of many teachings of providing an additional electrolyte “contact surface” to a surface electrode.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792